448 F.2d 1314
UNITED STATES of America, Plaintiff-Appellee,v.Henry TIMBROOK, Defendant-Appellant.
No. 71-1367 Summary Calendar.*
United States Court of Appeals, Fifth Circuit.
October 1, 1971.

Appeal from United States District Court, Eastern District of Texas; William Wayne Justice, District Judge.
Melvyn Kessler, Miami, Fla., for defendant-appellant.
Roby Hadden, U. S. Atty., James W. Knowles, Asst. U. S. Atty., Tyler, Tex., for plaintiff-appellee.
Before WISDOM, COLEMAN and SIMPSON, Circuit Judges.
PER CURIAM:


1
Henry Timbrook appeals from judgment of guilty and sentence to five concurrent terms of confinement for three years each, following jury verdicts of guilty under a 5-count indictment charging violations of Title 18, U.S.C., Sections 659, 2314 and 2315. The appeal challenges (1) the correctness of the trial court's denial of motions for acquittal as to each count made at the close of the prosecution's case and renewed at the close of the appellant's case, and (2) the court's jury instructions as to permissible inferences arising from proof of possession of recently stolen property. The appellant also asserts that the jury's verdict was contrary to the law and the evidence before the trial court and jury.


2
After a careful review of the record, we fail to find error demonstrated in either particular asserted. The proof amply supported the verdict and the jury charge was unexceptionable.


3
Accordingly, the judgment is affirmed. See Glasser v. United States, 1944, 315 U.S. 60, 62 S. Ct. 457, 86 L. Ed. 680.



Notes:


*
 Rule 18, 5 Cir.; See Isbell Enterprises, Inc. v. Citizens Casualty Company of New York et al., 5 Cir. 1970, 431 F.2d 409, Part I